DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 5,867,995 – provided by Applicant in the IDS) in view of Haikawa (US 2015/0068238 – provided by Applicant in the IDS) and Hiroaki (WO202008805A1 – provided by Applicant in the IDS).

Regarding claim 1, Lewis teaches a system comprising: 
a first case controller (52a, Fig. 3, col. 5, lines 1-5) for a first refrigeration case (34a, Fig. 3, col. 5, lines 1-5) having a first evaporator of at least one of a refrigeration system and an HVAC system (50a, Fig. 3); and 
a second case controller (52b, Fig. 3, col. 5, lines 1-5) for a second refrigeration case (34b, Fig. 3, col. 5, lines 1-5) having a second evaporator of the at least one of the refrigeration system and the HVAC system  (50b, Fig. 3); 
the first refrigeration case and the second refrigeration case discharging refrigerant to an evaporator pressure regulator of the refrigeration system (48a, 48b, Fig. 3, col. 4, lines 32-40);
the first case controller being configured to receive a first air temperature value from a first air temperature sensor associated with the first refrigeration case and to communicate the first air temperature value to the second case controller (col. 5, lines 40-67); 
the second case controller being configured to: (i) receive a second air temperature value from a second air temperature sensor; (ii) determine an evaporator saturated suction temperature (SST) value based on at least one a first evaporator SST of the first evaporator and a second evaporator SST of the second evaporator; (iii) control the evaporator pressure regulator of the refrigeration system based on a comparison of the evaporator SST value with an evaporator SST setpoint; (iv) determine an air temperature control value based on the first air temperature value and the second air temperature value; (v) determine whether the air temperature control value is within a predetermined range of an air temperature setpoint; and (vi) adjust the evaporator SST setpoint in response to the air temperature control value being outside of the predetermined range of the air temperature setpoint.
Haikawa teaches an air conditioner (Haikawa, Title) which features a control of a expansion valve (Haikawa, Abstract) wherein when a target evaporation temperature falls out of a target evaporation temperature, the expansion valve is opened slightly (Haikawa, paragraph [0059], Fig. 6), wherein the air temperature is detected via a temperature sensor (Haikawa, Description, pg. 4, paragraph 6). Thus, it would have been obvious to one of ordinary skill in the art, prior to the effective filmg date, to provide Lewis with control of the pressure regulator based on acomparison of the evaporator SST with an evaporator saturated suction temperature (SST) setpoint, as taught by Haikawa, in order to alleviate system stresses.
Hiroaki teaches an air conditioning device (Hiroaki, Title) which teaches determining the outside air temperature being low (see Hiroaki, Description, pg. 2, paragraph 2, “low” Le. outside of a desired range) and when the determination is complete, lowering the target evaporation temperature (Hiroaki, Description, pg. 2, paragraph 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lewis as modified with the teaching of adjusting the SST setpoint in response to an air temperature value being outside of a range, as taught by Hiroaki, in order to effectively control unwanted temperature swings in the system.

Regarding claim 5, see the rejection of claim 1. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Haikawa and Hiroaki, further in view of Maier (US 7,287,396 – provided by Applicant in the IDS). 

Regarding claim 2, Lewis as modified teaches the system of claim 1, but does not teach that the second case controller is further configured to determine the air temperature control value by averaging the first air temperature value and the second air temperature value. Maier teaches a evaporator pressure regulator control (Maier, Title) wherein the refrigeration case can take the average of temperatures to determine how to control the expansion valve (Maier, col. 4, lines 49-60). It would have been obvious to one of ordinary skill in the art, prior to the effective filing daet, to provide Lewis as modified with determining an average control value by averaging the first and second temperature values, as taught by Maier, in order to maintain a desired temperature range.

Regarding claim 6, see the rejection above.


Allowable Subject Matter
Claims 3-4, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763